  Case 20-30706       Doc 56       Filed 09/17/20 Entered 09/17/20 13:43:55         Desc Main
                                     Document     Page 1 of 7


                       UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


IN RE:                                       )        CASE NO. 20-30706
                                             )
PERFECT FIT INDUSTRIES, LLC,                 )        CHAPTER 7
                                             )
      Debtor.                                )
_______________________________              )

                    NOTICE OF HEARING (HEARING SCHEDULED)

        Serta, Inc. has filed an Application for Payment of Administrative Expense Priority
Claim. A copy of the Application is on file with the Bankruptcy Court for inspection by any
interested party.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the Court to allow the motion or if you want the Court to consider
your views on the motion then prior to the hearing, you or your attorney must:

        File with the Court a written request for a hearing, or if the Court requires a written
response, an answer, explaining your position at: Clerk of Bankruptcy Court, 401 West Trade
Street, Charlotte, North Carolina 28202.

       If you mail your response to the Court for filing, you must mail it early enough so the
Court will receive it on or before the date stated above. You must also mail a copy to:

Stacy C. Cordes                                  Shelley K. Abel
Burt & Cordes, PLLC                              Bankruptcy Administrator
122 Cherokee Road, Suite 1                       402 W. Trade Street, Suite 200
Charlotte, North Carolina 28207                  Charlotte, NC 28202

Beth E. Rogers
Rogers Law Offices
The Equitable Building
100 Peachtree Street, Suite 1950
Atlanta, Georgia 30303

       Attend the hearing scheduled to be held on October 14, 2020 at 9:30 a.m. at the United
States Bankruptcy Court, Charles R. Jonas Federal Building, 401 West Trade Street, Charlotte,
North Carolina 28202.
  Case 20-30706       Doc 56     Filed 09/17/20 Entered 09/17/20 13:43:55            Desc Main
                                   Document     Page 2 of 7


        DUE TO COVID-19, THE HEARING WILL BE CONDUCTED VIA ZOOM.GOV
VIDEO CONFERENCE UNLESS OTHERWISE INDICATED BY THE COURT. All parties in
interest who desire to participate in the hearing are required to receive training from the Court to
participate.

         Take any other steps required to oppose a motion or objection under local rule or court
order.

        If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the motion or objection and may enter an order granting that relief.

         This the 17th day of September, 2020.




                                                     BURT & CORDES, PLLC
                                                     /s/ Stacy C. Cordes
                                                     Stacy C. Cordes
                                                     State Bar No. 18122
                                                     122 Cherokee Road, Suite 1
                                                     Charlotte, North Carolina 28207
                                                     Telephone:     704.332.3282
                                                     Facsimile:     704.332.3324

                                                     ROGERS LAW OFFICES
                                                     /s/ Beth E. Rogers
                                                     Beth E. Rogers, Georgia Bar No. 612092
                                                     The Equitable Building
                                                     100 Peachtree Street, Suite 1950
                                                     Atlanta, GA 30303
                                                     770.685.6320; 678.990.9959 (fax)
                                                     brogers@berlawoffice.com
                                                     Attorneys for Serta, Inc.
  Case 20-30706       Doc 56    Filed 09/17/20 Entered 09/17/20 13:43:55            Desc Main
                                  Document     Page 3 of 7


                       UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


IN RE:                                         )     CASE NO. 20-30706
                                               )
PERFECT FIT INDUSTRIES, LLC,                   )     CHAPTER 7
                                               )
      Debtor.                                  )
_______________________________                )

 SERTA, INC.’S APPLICATION FOR PAYMENT OF ADMINISTRATIVE EXPENSE
                           PRIORITY CLAIM

         COMES NOW Serta, Inc. (“Serta”), Movant, by and through its undersigned attorneys,

and files its Application for Allowance and Payment of Administrative Expense Priority Claim

and in support of such Application would show:

         1.    This Court has jurisdiction over this contested matter pursuant to 28 U.S.C. §§ 1334

and 157. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b) and venue is proper

pursuant to 18 U.S.C. §§ 1408 and 1409. This is a contested matter pursuant to Fed. R. Bankr. P.

9014.

         2.    Debtor Perfect Fit Industries, LLC filed this voluntary Chapter 7 case on July 24,

2020.

         3.    On August 20, 2020, the Trustee, John W. Taylor, filed its Motion to Sell Inventory,

Trademarks and Certain Personal Property Free and Clear of Liens, Claims, Encumbrances, and

Other Interests Pursuant to 11 U.S.C. § 363.

         4.    On August 28, 2020, Serta filed its Objection to Trustee’s Motion to Sell, Ex Parte

Motion to File its Exhibits to Objection to Trustee’s Motion to Sell Under Seal, its Motion for

Relief from Stay, and supporting Exhibits (collectively the “Objection”)(Docs. 33-36).
  Case 20-30706          Doc 56   Filed 09/17/20 Entered 09/17/20 13:43:55           Desc Main
                                    Document     Page 4 of 7


        5.     On August 31, 2020, the matter came before this Court and the Court granted the

Motion to Sell.

        6.     On September 3, 2020, the Court entered its Order Granting Trustee’s Motion for

Authority to Sell Inventory, Trademarks and Certain Personal Property Free and Clear of Liens,

Claims, Encumbrances, and Other Interests Pursuant to 11 U.S.C. § 363.

        7.     Pursuant to the Order, certain inventory belonging to the Debtor, of which included

significant portions of Serta Trademarked Inventory, was sold.

        8.     Debtor did not own or have a right to use the Serta Trademarks or sell the Serta

Trademarked Inventory as the License Agreement between Serta and Debtor was terminated pre-

petition. Despite same, Serta agreed to a resolution with R&M Group, whom purchased the

majority of the Serta Trademarked Inventory, so that the Serta Trademarked Inventory could be

sold and the value of same be maximized for the Bankruptcy Estate.

        9.     Royal Heritage paid the sum of $515,000.00 to the Trustee resulting in a benefit to

the bankruptcy estate.

        10.    R&M Group paid the sum of $496,937.00 to the Trustee resulting in a benefit to

the bankruptcy estate.

        11.    Serta received no royalties or consideration from the Debtor for the use of the Serta

Trademarked Inventory.

        12.    Accordingly, Serta submits that it is entitled to an administrative priority expense

claim for the amount of its Royalties due under the License Agreement that was terminated pre-

petition.

        11 U.S.C. § 503(b)(1)(A) provides:

        (b)    After notice and a hearing, there shall be allowed, administrative expenses
               … including -
               (1)(A) the actual necessary costs and expenses of preserving the estate …
  Case 20-30706       Doc 56       Filed 09/17/20 Entered 09/17/20 13:43:55         Desc Main
                                     Document     Page 5 of 7



       13.     In determining whether a claim is entitled to administrative status under Section

503(b)(1)(A), courts apply a two part test: (1) there must be a post-petition transaction between

the creditor and the debtor; and (2) the estate must receive a benefit from the transaction. In Re

Ace Mortg. Funding, LLC, 450 B.R. 484, 489 (Bankr. D. Del. 2011)

       14.     The Debtor used Serta’s Trademarked Property to receive a greater benefit to the

estate from sale than it would have obtained without the Serta Trademarked Inventory. There was,

therefore, a post-petition transaction between the Debtor and the Movant and the estate received a

benefit from the transaction.

       15.     Post-petition use of a Trademark pursuant to an Agreement that gave rise to a post-

petition benefits qualifies as an administrative expense. In re Beverage Canners Int'l Corp., 255

B.R. 89 (Bankr. S.D. Fla. 2000).

       16.     Presumptively, the value of consideration received under an executory contract is

the amount set forth in such contract. In re Beverage Canners Int'l Corp., 255 B.R. 89, 93 (Bankr.

S.D. Fla. 2000). See In re B–K of Kansas, Inc., 99 B.R. 446, 448 (D. Kan. 1989); see

also Diversified Services, Inc. v. Harralson, 369 F.2d 93, 95 (5th Cir.1966); In the Matter of

Lackow Brothers, Inc., 18 B.R. 770 (Bankr. S.D. Fla.1982).


       WHEREFORE, Serta respectfully requests that this Court enter an Order pursuant to 11

U.S.C. § 503(b)(1)(A) allowing Serta an administrative expense priority claim in the amount of

the Guaranteed Minimum Royalty provided in the License Agreement amount of $250,000.00 for

the Debtor’s use of Serta Trademarked Inventory.

       This the 17th day of September, 2020.
Case 20-30706   Doc 56   Filed 09/17/20 Entered 09/17/20 13:43:55     Desc Main
                           Document     Page 6 of 7



                                         BURT & CORDES, PLLC
                                         /s/ Stacy C. Cordes
                                         Stacy C. Cordes
                                         State Bar No. 18122
                                         122 Cherokee Road, Suite 1
                                         Charlotte, North Carolina 28207
                                         Telephone:     704.332.3282
                                         Facsimile:     704.332.3324

                                         ROGERS LAW OFFICES
                                         /s/ Beth E. Rogers
                                         Beth E. Rogers, Georgia Bar No. 612092
                                         The Equitable Building
                                         100 Peachtree Street, Suite 1950
                                         Atlanta, GA 30303
                                         770.685.6320; 678.990.9959 (fax)
                                         brogers@berlawoffice.com
                                         Attorneys for Serta, Inc.
  Case 20-30706      Doc 56    Filed 09/17/20 Entered 09/17/20 13:43:55          Desc Main
                                 Document     Page 7 of 7




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the below referenced date, I electronically filed the foregoing
Application for Payment of Administrative Expense Priority Claim with the Clerk of Court using
the CM/ECF system, which will send a notification of such filing to the following parties:

Anna S. Gorman                                     John W. Taylor
Grier Wright Martinez, PA                          John W. Taylor, P.C.

Joseph W. Grier, III
Grier Wright Martinez, PA




              This the 17th day of September, 2020.



                                                   BURT & CORDES, PLLC
                                                   /s/ Stacy C. Cordes
                                                   Stacy C. Cordes
                                                   State Bar No. 18122
                                                   122 Cherokee Road, Suite 1
                                                   Charlotte, North Carolina 28207
                                                   Telephone:     704.332.3282
                                                   Facsimile:     704.332.3324

                                                   ROGERS LAW OFFICES
                                                   /s/ Beth E. Rogers
                                                   Beth E. Rogers, Georgia Bar No. 612092
                                                   The Equitable Building
                                                   100 Peachtree Street, Suite 1950
                                                   Atlanta, GA 30303
                                                   770.685.6320; 678.990.9959 (fax)
                                                   brogers@berlawoffice.com
                                                   Attorneys for Serta, Inc.
